                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

RHONDA HARGROVE-DAVIS,

          Plaintiff,
v.                                 Case No. 8:18-cv-923-T-33CPT

STATE FARM MUTUAL AUTOMOBILE
INSURANCE,

           Defendant.
                               /

                             ORDER

     This matter comes before the Court pursuant to Defendant

State Farm Mutual Automobile Insurance Company’s Motion to

Dismiss or Alternatively Motion to Strike (Doc. # 12), which

was filed on September 11, 2018.     Plaintiff Rhonda Hargrove-

Davis had the opportunity to respond to the Motion but she

elected not to. Therefore, the Court considers the Motion an

unopposed Motion and grants the Motion for the reasons that

follow.

     I.     Discussion

     Plaintiff Rhonda Hargrove-Davis claims that on May 23,

2016, her 2001 Chevrolet Suburban and trailer were involved in

an accident in Ocala, Florida. (Doc. # 1 at 5).      Hargrove-

Davis was insured by State Farm and paid her insurance

premiums. (Id. at 6). Hargrove-Davis’s vehicle and trailer

were towed and the bill was $4,600.00. (Id. at 5). Hargrove-
Davis was “shocked,” the bill was not paid, and the vehicle

and trailer were “crushed.” (Id.). Hargrove-Davis claims that

State Farm breached the insurance contract and on April 16,

2018, she filed a pro se Complaint against State Farm. (Doc.

# 1). She seeks the following in damages: “Pain & Suffering

$25,000.00, Bad faith $500,000.00, Property loss & damages

$20,000.00 and Punitive Damages $1,000,000.00." (Id. at 6).

The Court has authorized Hargrove-Davis to proceed in forma

pauperis. (Doc. # 6).

     State    Farm   filed   an    Answer   on   September     11,   2018,

addressing the breach of contract claim, admitting that it is

Hargrove-Davis’s insurer, and admitting that “the amount

claimed in the Complaint meets the amount in controversy

requirement for diversity jurisdiction.” (Doc. # 11 at 1-2).

However,   State     Farm   also   filed    a   Motion   to   Dismiss   or

Alternatively Motion to Strike. (Doc. # 12). State Farm

explains that it seeks to “eliminate the claims for relief or

claims for damages based on apparent theories of bad faith, or

any other causes of action other than breach of contract.”

(Id. at 3).    Specifically:

     State Farm moves to dismiss or strike the claims or
     allegations where Plaintiff seeks damages for:
     “Pain & suffering $25,000, Bad faith $500,000.00 .
     . . and Punitive Damages $1,000,000.00.” State Farm
     further seeks to dismiss or strike Plaintiff’s

                                    2
     claim for “compensatory damages for lost and wages
     (sic), physical and mental damages pain and
     distress, punitive damages for bad faith . . .
     [and] delay damages.” Plaintiff’s claims for “pain
     and suffering,” “physical and mental damages pain
     and distress,” “bad faith,” “punitive damages,
     “delay damages,” and “lost wages” are not
     permissible as a matter of law.

(Id.).

            A.    Pain, Suffering, and Distress

     State Farm points out that Hargrove-Davis was not in the

automobile at the time of the car accident. (Id. at 2).                 And,

there is no basis for “pain and suffering” or emotional

distress    damages   when   a   Complaint   alleges       a    breach      of

contract.   See   Kingston   Square     Tenants    Ass’n       v.   Tuskegee

Gardens, Ltd., 792 F. Supp. 1566, 1577 (S.D. Fla. 1992)(noting

that under Florida law, “recovery is not permitted for mental

pain and anguish unconnected with physical injury in an action

arising out of the negligent breach of a contract whereby

simple negligence is involved”). The Court accordingly grants

the Motion by dismissing Hargrove-Davis’s claims for “pain and

suffering” and any damages claimed for “physical and mental

damages pain and distress.” (Doc. # 1 at 6).

            B.    Punitive Damages

     State Farm also argues that the Court should strike or

dismiss    Plaintiff’s   claim    for   punitive    damages.           In   a


                                   3
diversity case, the Court applies the substantive law of

Florida.    And, federal courts have recognized that the right

to punitive damages is a substantive right governed by Florida

substantive law. Florida Statute § 768.72 states:

     In any civil action, no claim for punitive damages
     shall be permitted unless there is a reasonable
     showing by evidence in the record or proffered by
     the claimant which would provide a reasonable basis
     for recovery of such damages.     The claimant may
     move to amend its complaint to assert a claim for
     punitive damages as allowed by the Rules of Civil
     Procedure. The Rules of Civil Procedure shall be
     liberally construed so as to allow the claimant
     discovery of evidence which appears reasonably
     calculated to lead to admissible evidence on this
     issue of punitive damages.

     In Globe Newspaper Co. v. King, 658 So. 2d 518 (Fla.

1995), the Supreme Court of Florida stated: “We read § 768.72

to create a substantive legal right not to be subject to a

punitive damages claim and ensuing financial worth discovery

until the trial court makes a determination that there is a

reasonable        evidentiary   basis   for   recovery   of   punitive

damages.”    Here, the Complaint does not provide any basis for

recovery of punitive damages and Plaintiff has not complied

with § 768.72.         The Court accordingly dismisses Hargrove-

Davis’s claim for punitive damages.

             C.     Bad Faith

     Although the Complaint is submitted in a narrative format


                                    4
and is not divided into distinct counts, the Court surmises

that Hargrove-Davis intends to bring a claim against State

Farm for bad faith.     Specifically, she seeks $500,000.00 for

“Bad faith.” (Doc. # 1 at 4).

     A claim of bad faith may arise in instances where an

insurer is alleged to have breached its contractual duty of

good faith. Continental Cas. Co. v. City of Jacksonville, 550

F. Supp. 2d 1312, 1335 (M.D. Fla. 2007). Under the law of

Florida, the accrual of a claim for bad faith does not occur

until liability and damages in the underlying contract claim

have been determined. See Blanchard v. State Farm Mut. Auto

Ins. Co., 575 So.2d 1289, 1291 (Fla. 1991).

     “Bringing a premature bad-faith claim is contrary to the

Federal Rules of Civil Procedure. A plaintiff who has an as-

yet unresolved claim for [insurance] benefits is not ‘entitled

to relief’ on its claim for bad-faith.”       Bele v. 21st Century

Centennial    Ins.   Co.,   No.   6:15-cv-526-Orl-40GJK,   2015   WL

5155214, at *2 (M.D. Fla. Sept. 1, 2015). This Court dismisses

the bad-faith claim without prejudice.

     II.     Jurisdictional Analysis

     “A federal court not only has the power but also the

obligation at any time to inquire into jurisdiction whenever

the possibility that jurisdiction does not exist arises.”

                                   5
Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251

(11th Cir. 1985); Hallandale Prof'l Fire Fighters Local 2238

v. City of Hallandale, 922 F.2d 756, 759 (11th Cir. 1991)

(stating “every federal court operates under an independent

obligation to ensure it is presented with the kind of concrete

controversy upon which its constitutional grant of authority

is based”).

        Moreover,    federal   courts    are     courts   of     limited

jurisdiction.       Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994).    And “because a federal court is powerless to act

beyond its statutory grant of subject matter jurisdiction, a

court must zealously [e]nsure that jurisdiction exists over a

case, and should itself raise the question of subject matter

jurisdiction at any point in the litigation where a doubt

about jurisdiction arises.”           Smith v. GTE Corp., 236 F.3d

1292, 1299 (11th Cir. 2001).

        Plaintiff    asserts   that    this     Court   has    diversity

jurisdiction (Doc. # 1 at 3).              And, Defendant’s Answer

reflects its agreement that the requirements for complete

diversity of citizenship, including the amount in controversy,

are satisfied. (Doc. # 11 at 1).              However, the Court must

carefully scrutinize whether it has jurisdiction over this

case.

                                  6
     In the section of the Complaint titled “The Amount in

Controversy” Plaintiff enumerates her claimed damages as

follows: “Pain & suffering $25,000.00, Bad faith $500,000.00,

Property    loss    &    damage   $20,000.00    and   Punitive   Damages

$1,000,000.00." (Doc. # 1 at 4). The Court has dismissed the

legally invalid claims for pain and suffering, the premature

bad faith claim,1 and the completely unsupported claim for

punitive damages.2        There is no basis in the facts or the law

to support those claims.           At bottom, this is a breach of

contract case, and the amount Plaintiff claims for that

alleged breach is only $20,000. That amount is well below the

$75,000.00 amount in controversy requirement.

     The Court is inclined to conclude that it lacks subject

matter jurisdiction over this case.               After stripping the

Complaint   of     legally    invalid    and   unavailable   claims   for

excessive damages, what is left is a $20,000.00 breach of

contract claim.         It appears to the Court that such a claim is

best pursued in state court. However, in an abundance of


     1
      “[A] non-ripe bad faith claim has zero value with regard
to the amount in controversy.” Brown v. Safeco Ins. Co. of
Ill.,No. 6:13-cv-1982, 2014 WL 1478833, at *1 (M.D. Fla. Apr.
14, 2014).
     2
      “Under Florida law, punitive damages are not recoverable
for a breach of contract . . .            claim.” Carter v.
Killingsworth, 477 Fed. Appx. 647, 648 (11th Cir. 2012).

                                     7
caution,     the   Court     directs   the   parties     to   provide

jurisdictional briefing by October 10, 2018.           See Bradley v.

Kelly Servs., Inc., 224 Fed. Appx. 893, 895 (11th Cir.

2007)(“Dismissal of a case brought under 28 U.S.C. § 1332 is

proper where the pleadings make it clear to a legal certainty

that the claim is really for less than the jurisdictional

amount.”).

     Accordingly, it is hereby

     ORDERED, ADJUDGED, and DECREED:

     (1)     Defendant State Farm Mutual Automobile Insurance

             Company’s Motion to Dismiss or Alternatively Motion

             to Strike (Doc. # 12) is GRANTED.

     (2)     The   parties    shall    supply   the      Court   with

             jurisdictional briefing by October 10, 2018.

     DONE and ORDERED in Tampa, Florida, this 2nd day of

October, 2018.




                                  8
